DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
A period should be added to the end of claim 12.  
In claim 14, “the autonomous vehicle of claim 1” should read “the autonomous vehicle of claim 10”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "one or more sensors that are configured to" in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed one or more sensors in paragraph 54 of the specification as  “Captured images from the cameras 962 and/or object detection information captured from sensors such as a LiDAR system 964”.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trukhanovich (U.S. Publication No. 2021/0197809; hereinafter Trukhanovich).
Regarding claim 1, Trukhanovich teaches a method of planning a trajectory for an autonomous vehicle (Trukhanovich: Par. 22; i.e., there is provided an electronic device for generating a trajectory for a self-driving car (SDC)),
the method comprising: by a motion planning system of an autonomous vehicle, executing programming instructions that cause a processor of the motion planning system (Trukhanovich: Par. 70; i.e., the program instructions may be part of a vehicle control application executable by the processor 110) to: determine a reference curve that represents a path via which the autonomous vehicle may travel in an environment over a time horizon (Trukhanovich: Par. 112; i.e., the electronic device 210 may be configured to generate trajectory data representative of a candidate trajectory 415 for the vehicle 220; as displayed in Fig. 4, the reference curve 415 is the current predicted path for the host vehicle in the near future),
receive, from a perception system of the autonomous vehicle, data representative of an actor that is moving in the environment (Trukhanovich: Par. 114; i.e., the electronic device 210 may be configured to capture movement associated with the neighbouring vehicle, such as via the sensor system 230),
segment the time horizon into a plurality of time intervals (Trukhanovich: Par. 125; i.e., the set of collision candidates corresponding to the neighboring vehicle being located at the respective ones of the set of cells 560 may represent (i) … the neighbouring vehicle is at a first one of the set of cells 560, (ii) … when the neighbouring vehicle is at a second one of the set of cells 560, and (iii) … when the neighbouring vehicle is at a third one of the set of cells 560; the set of cells 560 may represent the location of the neighboring vehicle at different time intervals in the future),
and for each of the time intervals: identify a bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time),
wherein the bounding geometry represents a region of interest that surrounds the actor (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400),
predict a lateral offset distance between the reference curve and the actor (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates);
and use the predicted lateral offset distances to determine a trajectory for the autonomous vehicle (Trukhanovich: Par. 188; i.e., in response to the separation distance … being lower than a pre-determined threshold, determine that the given one of the set of collision candidates would cause the collision with the vehicle 220; Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 2, Trukhanovich teaches the method according to claim 1. Trukhanovich further teaches the method further comprising, by the motion planning system: storing the predicted lateral offset distances in a lookup table (Trukhanovich: Par. 100; i.e., the storage 250 is configured to store information extracted, determined and/or generated by the processor 110 of the server 235 and/or the electronic device 210; the information generated is the separation distance),
wherein using the predicted lateral offset distances to determine a trajectory for the autonomous vehicle comprises retrieving the predicted lateral offset distances from the lookup table when the moving actor is in proximity to the autonomous vehicle (Trukhanovich: Par. 100; i.e., the storage 250 may receive data from the processor 110 which was generated by the processor 110 during processing for temporary and/or permanent storage thereof and may provide stored data to the processor 110 for use thereof; the stored data retrieved by the processor is the separation distance).
Regarding claim 3, Trukhanovich teaches the method according to claim 1. Trukhanovich further teaches wherein: using the predicted lateral offset distance to determine a trajectory for the autonomous vehicle comprises determining, from the predicted lateral offset distance, one or more regions of configuration space for the autonomous vehicle that are occupied by the actor (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400),
and one or more regions of configuration space for the autonomous vehicle that are free of the actor (Trukhanovich: Par. 168; i.e., render a revised candidate trajectory where no collision occurs with the neighbouring vehicle being located at the first one of the set of cells 560; the system looks for a revised candidate trajectory which avoid the occupied cells);
the method further comprises determining whether a planned trajectory for the autonomous vehicle will conflict with any of the occupied regions of a configuration space (Trukhanovich: Par. 188; i.e., in response to the separation distance … being lower than a pre-determined threshold, determine that the given one of the set of collision candidates would cause the collision with the vehicle 220);
and the method further comprises, when the planned trajectory for the autonomous vehicle will conflict with any of the occupied regions of the configuration space, altering the planned trajectory to be fully within a free configuration space for the autonomous vehicle and outside of an occupied configuration space for the autonomous vehicle (Trukhanovich: Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 4, Trukhanovich teaches the method according to claim 1. Trukhanovich further teaches wherein using the predicted lateral offset distance to determine a trajectory for the autonomous vehicle comprises: determining one or more regions of configuration space for the autonomous vehicle that are occupied (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400)
and one or more regions of configuration space for the autonomous vehicle that are free (Trukhanovich: Par. 168; i.e., render a revised candidate trajectory where no collision occurs with the neighbouring vehicle being located at the first one of the set of cells 560; the system looks for a revised candidate trajectory which avoid the occupied cells);
and determining a planned trajectory that is fully within a region of free configuration space for the autonomous vehicle and outside of all regions of occupied configuration space for the autonomous vehicle (Trukhanovich: Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 5, Trukhanovich teaches the method according to claim 1. Trukhanovich further teaches wherein identifying the bounding geometry for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: determining a coarse bounding geometry for the actor over the time interval (Trukhanovich: Par. 121; i.e., the electronic device 210 may be configured to determine a plurality of cells 525 of the grid 500 that encompass at least partially the estimated trajectory 425; each cell that encompasses the trajectory 425 is a bounding geometry for the neighboring vehicle at a time interval);
determining whether the coarse bounding geometry for the actor will intersect with a coarse bounding geometry of the autonomous vehicle over a distance interval on the reference curve (Trukhanovich: Par. 123; i.e., the electronic device 210 may be configured to … apply a first algorithm to determine a set of collision candidates; Par. 124; i.e., the electronic device 210 may then be configured to apply the first algorithm for determining a set of collision candidates for the vehicle 220 when the vehicle 220 is located at the cell 550… The electronic device 210 may be configured to use the grid 500 for determining the closest cells from the plurality of cells 525 to the cell 550 such as, for example, a set of cells 560; the system determines collision candidates based on distance to the host vehicle);
if the coarse bounding geometry for the actor will not intersect with the coarse bounding geometry for the autonomous vehicle, then moving to a next time or distance interval without predicting a lateral offset distance for that time or distance interval (Trukhanovich: Par. 126; i.e., if a given neighbouring vehicle is associated with a given estimated trajectory and that the cells of the grid 500 corresponding to this estimated trajectory are outside a pre-determined threshold number of cells away from the cell 550, the given neighbouring vehicle will be excluded from collision detection analysis);
and if the coarse bounding geometry for the actor will intersect with the coarse bounding geometry for the autonomous vehicle, then: determining a plurality of fine bounding geometries for the actor over time subintervals (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time)
and a plurality of fine bounding geometries for the autonomous vehicle over distance subintervals (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400),
and determining lateral offset distances in each location where the fine bounding geometries of the actor and the autonomous vehicle intersect (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates).
Regarding claim 7, Trukhanovich teaches the method according to claim 5. Trukhanovich further teaches the method further comprising, by the motion planning system, determining the coarse bounding geometry for the autonomous vehicle by: determining a bounding box for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400. In other words, the size of the representation 410 depends on the size of the vehicle 220);
and dilating the bounding box for the autonomous vehicle laterally by a threshold (Trukhanovich: Par. 124; i.e., the electronic device 210 may then be configured to apply the first algorithm for determining a set of collision candidates for the vehicle 220 when the vehicle 220 is located at the cell 550; the cell 550 is dilated depending on the size of the vehicle to create the bounding box).
Regarding claim 8, Trukhanovich teaches the method according to claim 1. Trukhanovich further teaches wherein predicting the lateral offset distance between the autonomous vehicle and the moving actor comprises determining a distance between a bounding box for the autonomous vehicle and a convex hull of the moving actor (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates). 
Regarding claim 10, Trukhanovich teaches an autonomous vehicle (Trukhanovich: Par. 22; i.e., there is provided an electronic device for generating a trajectory for a self-driving car (SDC)),
comprising: a perception system comprising one or more sensors that are configured to identify and collect data about actors in an environment of the vehicle (Trukhanovich: Par. 114; i.e., the electronic device 210 may be configured to capture movement associated with the neighbouring vehicle, such as via the sensor system 230);
and a computing device comprising a processor and memory containing programming instructions that are configured to cause the computing device to act as a motion planning system (Trukhanovich: Par. 70; i.e., the program instructions may be part of a vehicle control application executable by the processor 110) by: determining a reference curve that represents a path via which the autonomous vehicle may travel in an environment over a time horizon (Trukhanovich: Par. 112; i.e., the electronic device 210 may be configured to generate trajectory data representative of a candidate trajectory 415 for the vehicle 220; as displayed in Fig. 4, the reference curve 415 is the current predicted path for the host vehicle in the near future),
receiving, from the perception system, data representative of an actor that is moving in the environment (Trukhanovich: Par. 114; i.e., the electronic device 210 may be configured to capture movement associated with the neighbouring vehicle, such as via the sensor system 230),
segmenting the time horizon into a plurality of time intervals (Trukhanovich: Par. 125; i.e., the set of collision candidates corresponding to the neighboring vehicle being located at the respective ones of the set of cells 560 may represent (i) … the neighbouring vehicle is at a first one of the set of cells 560, (ii) … when the neighbouring vehicle is at a second one of the set of cells 560, and (iii) … when the neighbouring vehicle is at a third one of the set of cells 560; the set of cells 560 may represent the location of the neighboring vehicle at different time intervals in the future),	and for each of the time intervals: identifying a bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time),
wherein the bounding geometry represents a region of interest that surrounds the actor (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400),
predicting a lateral offset distance between the reference curve and the actor (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates);
and using the predicted lateral offset distances to determine a trajectory for the autonomous vehicle (Trukhanovich: Par. 188; i.e., in response to the separation distance … being lower than a pre-determined threshold, determine that the given one of the set of collision candidates would cause the collision with the vehicle 220; Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 11, Trukhanovich teaches the autonomous vehicle according to claim 10. Trukhanovich further teaches additional instructions that are configured to cause the motion planning system to store the predicted lateral offset distances in a lookup table (Trukhanovich: Par. 100; i.e., the storage 250 is configured to store information extracted, determined and/or generated by the processor 110 of the server 235 and/or the electronic device 210; the information generated is the separation distance),
wherein the instructions to use the predicted lateral offset distances to determine a trajectory for the autonomous vehicle comprise instructions to retrieve the predicted lateral offset distances from the lookup table when the moving actor is in proximity to the autonomous vehicle (Trukhanovich: Par. 100; i.e., the storage 250 may receive data from the processor 110 which was generated by the processor 110 during processing for temporary and/or permanent storage thereof and may provide stored data to the processor 110 for use thereof; the stored data retrieved by the processor is the separation distance).
Regarding claim 12, Trukhanovich teaches the autonomous vehicle according to claim 10. Trukhanovich further teaches wherein: the instructions to use the predicted lateral offset distance to determine a trajectory for the autonomous vehicle comprise instructions to determine, from the predicted lateral offset distance, one or more regions of configuration space for the autonomous vehicle that are occupied by the actor (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400),
and one or more regions of configuration space for the autonomous vehicle that are free of the actor (Trukhanovich: Par. 168; i.e., render a revised candidate trajectory where no collision occurs with the neighbouring vehicle being located at the first one of the set of cells 560; the system looks for a revised candidate trajectory which avoid the occupied cells);
and the memory also comprises instructions to: determine whether a planned trajectory for the autonomous vehicle will conflict with any of the occupied regions of a configuration space (Trukhanovich: Par. 188; i.e., in response to the separation distance … being lower than a pre-determined threshold, determine that the given one of the set of collision candidates would cause the collision with the vehicle 220),
and when the planned trajectory for the autonomous vehicle will conflict with any of the occupied regions of the configuration space, alter the planned trajectory to be fully within a free configuration space for the autonomous vehicle and outside of an occupied configuration space for the autonomous vehicle (Trukhanovich: Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 13, Trukhanovich teaches the autonomous vehicle according to claim 10. Trukhanovich further teaches wherein the instructions to use the predicted lateral offset distance to determine a trajectory for the autonomous vehicle comprise instructions to: determine one or more regions of configuration space for the autonomous vehicle that are occupied (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400)
and one or more regions of configuration space for the autonomous vehicle that are free (Trukhanovich: Par. 168; i.e., render a revised candidate trajectory where no collision occurs with the neighbouring vehicle being located at the first one of the set of cells 560; the system looks for a revised candidate trajectory which avoid the occupied cells);
and determine a planned trajectory that is fully within a region of free configuration space for the autonomous vehicle and outside of all regions of occupied configuration space for the autonomous vehicle (Trukhanovich: Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 14, Trukhanovich teaches the autonomous vehicle according to claim 10. Trukhanovich further teaches wherein the instructions to identify the bounding geometry for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: determine a coarse bounding geometry for the actor over the time interval (Trukhanovich: Par. 121; i.e., the electronic device 210 may be configured to determine a plurality of cells 525 of the grid 500 that encompass at least partially the estimated trajectory 425; each cell that encompasses the trajectory 425 is a bounding geometry for the neighboring vehicle at a time interval);
determine whether the coarse bounding geometry for the actor will intersect with a coarse bounding geometry the autonomous vehicle over a distance interval on the reference curve (Trukhanovich: Par. 123; i.e., the electronic device 210 may be configured to … apply a first algorithm to determine a set of collision candidates; Par. 124; i.e., the electronic device 210 may then be configured to apply the first algorithm for determining a set of collision candidates for the vehicle 220 when the vehicle 220 is located at the cell 550… The electronic device 210 may be configured to use the grid 500 for determining the closest cells from the plurality of cells 525 to the cell 550 such as, for example, a set of cells 560; the system determines collision candidates based on distance to the host vehicle);
if the coarse bounding geometry for the actor will not intersect with the coarse bounding geometry for the autonomous vehicle, then move to a next time or distance interval without predicting a lateral offset distance for that time or distance interval (Trukhanovich: Par. 126; i.e., if a given neighbouring vehicle is associated with a given estimated trajectory and that the cells of the grid 500 corresponding to this estimated trajectory are outside a pre-determined threshold number of cells away from the cell 550, the given neighbouring vehicle will be excluded from collision detection analysis);
and if the coarse bounding geometry for the actor will intersect with the coarse bounding geometry for the autonomous vehicle, then: determine a plurality of fine bounding geometries for the actor over time subintervals (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time) and a plurality of fine bounding geometries for the autonomous vehicle over distance subintervals (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400),
and 30118497411Attorney Docket No. 179648.05401 / 151US01determine lateral offset distances in each location where the fine bounding geometries of the actor and the autonomous vehicle intersect (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates).
Regarding claim 16, Trukhanovich teaches the autonomous vehicle according to claim 14. Trukhanovich further teaches instructions to cause the motion planning system to determine the coarse bounding geometry for the autonomous vehicle by: determining a bounding box for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400. In other words, the size of the representation 410 depends on the size of the vehicle 220);
and dilating the bounding box for the autonomous vehicle laterally by a threshold (Trukhanovich: Par. 124; i.e., the electronic device 210 may then be configured to apply the first algorithm for determining a set of collision candidates for the vehicle 220 when the vehicle 220 is located at the cell 550; the cell 550 is dilated depending on the size of the vehicle to create the bounding box).
Regarding claim 17, Trukhanovich teaches the autonomous vehicle according to claim 10. Trukhanovich further teaches wherein the instructions to predict the lateral offset distance between the autonomous vehicle and the moving actor comprise instructions to determine a distance between a bounding box for the autonomous vehicle and a convex hull of the moving actor (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates).
Regarding claim 19, Trukhanovich teaches a method of planning a trajectory for an autonomous vehicle (Trukhanovich: Par. 22; i.e., there is provided an electronic device for generating a trajectory for a self-driving car (SDC)),
the method comprising: by a motion planning system of an autonomous vehicle, executing programming instructions that cause a processor of the motion planning system (Trukhanovich: Par. 70; i.e., the program instructions may be part of a vehicle control application executable by the processor 110) to: determine a reference curve that represents a path via which the autonomous vehicle may travel in an environment over a time horizon (Trukhanovich: Par. 112; i.e., the electronic device 210 may be configured to generate trajectory data representative of a candidate trajectory 415 for the vehicle 220; as displayed in Fig. 4, the reference curve 415 is the current predicted path for the host vehicle in the near future),
receive, from a perception system of the autonomous vehicle, data representative of an actor that is moving in the environment (Trukhanovich: Par. 114; i.e., the electronic device 210 may be configured to capture movement associated with the neighbouring vehicle, such as via the sensor system 230),
segment the time horizon into a plurality of time intervals (Trukhanovich: Par. 125; i.e., the set of collision candidates corresponding to the neighboring vehicle being located at the respective ones of the set of cells 560 may represent (i) … the neighbouring vehicle is at a first one of the set of cells 560, (ii) … when the neighbouring vehicle is at a second one of the set of cells 560, and (iii) … when the neighbouring vehicle is at a third one of the set of cells 560; the set of cells 560 may represent the location of the neighboring vehicle at different time intervals in the future),
and for each of the time intervals: identify a bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time),
wherein the bounding geometry represents a region of interest that surrounds the actor (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400),
predict a lateral offset distance between the reference curve and the actor by determining a distance between a bounding box for the autonomous vehicle and a convex hull of the moving actor (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates);
and33 118497411Attorney Docket No. 179648.05401 / 151US01use the predicted lateral offset distances to determine a trajectory for the autonomous vehicle by (Trukhanovich: Par. 188; i.e., in response to the separation distance … being lower than a pre-determined threshold, determine that the given one of the set of collision candidates would cause the collision with the vehicle 220; Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions):
determining one or more regions of configuration space for the autonomous vehicle that are occupied and one or more regions of configuration space for the autonomous vehicle that are free (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 420 by building a “bounding box” such that the bounding box bounds the surface area occupied by the neighbouring vehicle on the road segment 400; Par. 168; i.e., render a revised candidate trajectory where no collision occurs with the neighbouring vehicle being located at the first one of the set of cells 560; the system looks for a revised candidate trajectory which avoid the occupied cells);
and determining a planned trajectory that is fully within a region of free configuration space for the autonomous vehicle and outside of all regions of occupied configuration space for the autonomous vehicle (Trukhanovich: Par. 190; i.e., the electronic device 210 configured to amend at least an associated given one of the plurality of trajectory points of the candidate trajectory 415 to render a revised candidate trajectory, such that the vehicle 220 following the revised trajectory avoids collisions).
Regarding claim 20, Trukhanovich teaches the method according to claim 19. Trukhanovich further teaches by the motion planning system: storing the predicted lateral offset distances in a lookup table (Trukhanovich: Par. 100; i.e., the storage 250 is configured to store information extracted, determined and/or generated by the processor 110 of the server 235 and/or the electronic device 210; the information generated is the separation distance),
wherein using the predicted lateral offset distances to determine a trajectory for the autonomous vehicle comprises retrieving the predicted lateral offset distances from the lookup table when the moving actor is in proximity to the autonomous vehicle (Trukhanovich: Par. 100; i.e., the storage 250 may receive data from the processor 110 which was generated by the processor 110 during processing for temporary and/or permanent storage thereof and may provide stored data to the processor 110 for use thereof; the stored data retrieved by the processor is the separation distance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trukhanovich and further in view of Beller et al. (U.S. Patent No. 11225247; hereinafter Beller).
Regarding claim 6, Trukhanovich teaches the method according to claim 1, but does not explicitly teach wherein identifying the bounding geometry for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: subdividing the time interval into a plurality of time subintervals.
However, in the same field of endeavor, Beller teaches wherein identifying the bounding geometry for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: subdividing the time interval into a plurality of time subintervals (Beller: Col. 5-7; i.e., the pairs of points 110 may be represented on the map 108 at consistent intervals with respect to time (e.g., 0.2 second intervals, 0.5 second intervals, etc.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Trukhanovich to have further incorporated wherein identifying the bounding geometry for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: subdividing the time interval into a plurality of time subintervals, as taught by Beller. Doing so would allow the system to provide more detailed and accurate results (Beller: Col. 26, lines 60-62; i.e., the planning component 624 may determine various routes and trajectories and various levels of detail).
Trukhanovich further teaches for each of the time subintervals, determining a fine bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time).
Beller further teaches determining a distance interval that corresponds to the time interval, and subdividing the distance interval on the reference curve into a plurality of distance subintervals (Beller: Col. 9, lines 12-16; i.e., each left/right point 110 of a point pair may be at a pre-defined distance (e.g., 1 meter, 3 feet, 18 inches, etc.) from the next left/right point 110 of the point pair. In some examples, the pairs of points 110 may be represented at different distances in length from one another). 25 118497411Attorney Docket No. 179648.05401 / 151US01
Trukhanovich further teaches for each of the distance subintervals, determining a fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400);
identifying a plurality of pairs of the time intervals and corresponding distance subintervals and, for each time subinterval and distance subinterval pair: determining whether the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 150; i.e., in response to the segment line 650 intersecting with the X axis of the system of coordinates 750, if the intersection point of the segment line 650 with the X axis is within the bounding box 708, then it is indicative of a likelihood of a collision),
if the fine bounding geometry for the actor does not intersect with the fine bounding geometry for the autonomous vehicle, continuing to a next time subinterval (Trukhanovich: Par. 126; i.e., if a given neighbouring vehicle is associated with a given estimated trajectory and that the cells of the grid 500 corresponding to this estimated trajectory are outside a pre-determined threshold number of cells away from the cell 550, the given neighbouring vehicle will be excluded from collision detection analysis),
and if the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle, predicting the lateral offset to a bounding geometry of the actor over the time subinterval at sample locations on the reference curve within the distance subinterval (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates).
Regarding claim 15, Trukhanovich teaches the autonomous vehicle according to claim 10, but does not explicitly teach wherein the instructions to identify the bounding geometry for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: subdivide the time interval into a plurality of time subintervals. 
However, in the same field of endeavor, Beller teaches wherein the instructions to identify the bounding geometry for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: subdivide the time interval into a plurality of time subintervals (Beller: Col. 5-7; i.e., the pairs of points 110 may be represented on the map 108 at consistent intervals with respect to time (e.g., 0.2 second intervals, 0.5 second intervals, etc.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Trukhanovich to have further incorporated wherein the instructions to identify the bounding geometry for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: subdivide the time interval into a plurality of time subintervals, as taught by Beller. Doing so would allow the system to provide more detailed and accurate results (Beller: Col. 26, lines 60-62; i.e., the planning component 624 may determine various routes and trajectories and various levels of detail).
Trukhanovich further teaches for each of the time subintervals, determine a fine bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time);
Beller further teaches determine a distance interval that corresponds to the time interval, and subdivide the distance interval on the reference curve into a plurality of distance subintervals (Beller: Col. 9, lines 12-16; i.e., each left/right point 110 of a point pair may be at a pre-defined distance (e.g., 1 meter, 3 feet, 18 inches, etc.) from the next left/right point 110 of the point pair. In some examples, the pairs of points 110 may be represented at different distances in length from one another);
Trukhanovich further teaches for each of the distance subintervals, determine a fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400);
identify a plurality of pairs of the time intervals and corresponding distance subintervals and, for each time subinterval and distance subinterval pair: determine whether the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 150; i.e., in response to the segment line 650 intersecting with the X axis of the system of coordinates 750, if the intersection point of the segment line 650 with the X axis is within the bounding box 708, then it is indicative of a likelihood of a collision),
if the fine bounding geometry for the actor does not intersect with the fine bounding geometry for the autonomous vehicle, continue to a next time subinterval (Trukhanovich: Par. 126; i.e., if a given neighbouring vehicle is associated with a given estimated trajectory and that the cells of the grid 500 corresponding to this estimated trajectory are outside a pre-determined threshold number of cells away from the cell 550, the given neighbouring vehicle will be excluded from collision detection analysis),
and if the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle, predict the lateral offset to a bounding geometry of the actor over the time subinterval at sample locations on the reference curve within the distance subinterval (Trukhanovich: Par. 182; i.e., determine a given distance between the segment line 650 and the respective bounding box to determine a separation distance between the vehicle 220 and the given one of the set of collision candidates).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trukhanovich in view of Beller, and further in view of Rajamani et al. (U.S. Publication No. 2018/0001952; hereinafter Rajamani) and Liu et al. (U.S. Publication No. 2020/0086854; hereinafter Liu). 
Regarding claim 9, Trukhanovich teaches the method according to claim 1 but does not explicitly teach wherein identifying the bounding box for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: subdividing the time interval into a plurality of time subintervals.
However, Beller further teaches wherein identifying the bounding box for the actor and predicting the lateral offset distance between the reference curve and the actor comprises, for each of the time intervals: subdividing the time interval into a plurality of time subintervals (Beller: Col. 5-7; i.e., the pairs of points 110 may be represented on the map 108 at consistent intervals with respect to time (e.g., 0.2 second intervals, 0.5 second intervals, etc.)).
Trukhanovich further teaches for each of the time subintervals, determining a fine bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time);
Trukhanovich does not teach determining a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, in which: p is the diagonal of a parallelogram p =                         
                            s
                            q
                            r
                            t
                            (
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    a
                                    b
                                
                                
                                    2
                                
                            
                            +
                            2
                            a
                            b
                             
                            c
                            o
                            s
                            
                                
                                    Δ
                                    θ
                                
                            
                            )
                        
                    , where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                    , dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively, and rturn is the turn radius of the reference curve, calculated as rturn = Δs / Δθ.
However, in the same field of endeavor, Rajamani teaches determining a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, (Rajamani: Par. 117; i.e., the sensor orientation is set as minimum or maximum scan range based on its scan direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Trukhanovich to have further incorporated determining a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, as taught by Rajamani. Doing so would allow the system to only scan for actors within a certain range and reduce processing time (Rajamani: Par. 117; i.e., so that the sensor scans only near the target).
While Trukhanovich does not explicitly teach p is the diagonal of a parallelogram p =                         
                            s
                            q
                            r
                            t
                            (
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    a
                                    b
                                
                                
                                    2
                                
                            
                            +
                            2
                            a
                            b
                             
                            c
                            o
                            s
                            
                                
                                    Δ
                                    θ
                                
                            
                            )
                        
                    , and rturn is the turn radius of the reference curve, calculated as rturn = Δs / Δθ, the formula for the diagonal of a parallelogram is well known in the art and formula for arc length is well known in the art as S = rθ and therefore it would have been obvious to one having ordinary skill in the art to rearrange the formula to solve for the turn radius.
Additionally, in the same field of endeavor, Liu teaches where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                     (Liu: Par. 26; i.e., the parallelogram can nonetheless be determined according to the widths Hwidth, Targwidth; the formula for calculating the side lengths of a parallelogram is well known in the art) and dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively (Liu: Par. 27; i.e., the width H.sub.width is the distance from the left of the host vehicle 101 to the right of the host vehicle 101… the width Targ.sub.width is the distance from the left of the target vehicle 201 to the right of the target vehicle 201). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Trukhanovich to have further incorporated where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                     and dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively, as taught by Liu. Doing so would allow the system to determine a future time when the vehicles may collide (Liu: Par. 9; i.e., the specified future time can be a time when the host vehicle and the target vehicle are predicted to collide).
Trukhanovich further teaches for each of the distance subintervals, determining a fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400);
and determining whether the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle in any time subinterval and distance subinterval pair (Trukhanovich: Par. 150; i.e., in response to the segment line 650 intersecting with the X axis of the system of coordinates 750, if the intersection point of the segment line 650 with the X axis is within the bounding box 708, then it is indicative of a likelihood of a collision).
Regarding claim 18, Trukhanovich teaches the autonomous vehicle according to claim 10 but does not explicitly teach wherein the instructions to identify the bounding box for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: subdivide the time interval into a plurality of time subintervals.
However, Beller further teaches wherein the instructions to identify the bounding box for the actor and predict the lateral offset distance between the reference curve and the actor comprise instructions to, for each of the time intervals: subdivide the time interval into a plurality of time subintervals (Beller: Col. 5-7; i.e., the pairs of points 110 may be represented on the map 108 at consistent intervals with respect to time (e.g., 0.2 second intervals, 0.5 second intervals, etc.)).
Trukhanovich further teaches for each of the time subintervals, determine a fine bounding geometry for the actor (Trukhanovich: Par. 139: i.e., the electronic device 210 may be configured to generate a bounding box around each of the set of collision candidates—that is, in this case, generate a first bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the first one of the set of cells 560, generate a second bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the second one of the set of cells 560, generate a third bounding box around the neighbouring vehicle as if located along the estimated trajectory 425 at the third one of the set of cells 560; a bounding box is generated around the neighboring vehicle for different points in time);
Trukhanovich does not teach determine a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, in which: p is the diagonal of a parallelogram p =                         
                            s
                            q
                            r
                            t
                            (
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    a
                                    b
                                
                                
                                    2
                                
                            
                            +
                            2
                            a
                            b
                             
                            c
                            o
                            s
                            
                                
                                    Δ
                                    θ
                                
                            
                            )
                        
                    , where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                    , dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively, and rturn is the turn radius of the reference curve, calculated as rturn = Δs / Δθ.
However, in the same field of endeavor, Rajamani teaches determine a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, (Rajamani: Par. 117; i.e., the sensor orientation is set as minimum or maximum scan range based on its scan direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Trukhanovich to have further incorporated determine a maximum distance interval length to guarantee a detection range with respect to a reference point on the reference curve determining the distance interval δdetect = p - rturn, as taught by Rajamani. Doing so would allow the system to only scan for actors within a certain range and reduce processing time (Rajamani: Par. 117; i.e., so that the sensor scans only near the target).
While Trukhanovich does not explicitly teach p is the diagonal of a parallelogram p =                         
                            s
                            q
                            r
                            t
                            (
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    a
                                    b
                                
                                
                                    2
                                
                            
                            +
                            2
                            a
                            b
                             
                            c
                            o
                            s
                            
                                
                                    Δ
                                    θ
                                
                            
                            )
                        
                    , and rturn is the turn radius of the reference curve, calculated as rturn = Δs / Δθ, the formula for the diagonal of a parallelogram is well known in the art and formula for arc length is well known in the art as S = rθ and therefore it would have been obvious to one having ordinary skill in the art to rearrange the formula to solve for the turn radius.
Additionally, in the same field of endeavor, Liu teaches where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                     (Liu: Par. 26; i.e., the parallelogram can nonetheless be determined according to the widths Hwidth, Targwidth; the formula for calculating the side lengths of a parallelogram is well known in the art) and dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively (Liu: Par. 27; i.e., the width H.sub.width is the distance from the left of the host vehicle 101 to the right of the host vehicle 101… the width Targ.sub.width is the distance from the left of the target vehicle 201 to the right of the target vehicle 201). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Trukhanovich to have further incorporated where a and b are sides of the parallelogram: a = dfront/sin(                        
                            Δ
                            θ
                            )
                        
                     and b = drear/sin(                        
                            Δ
                            θ
                            )
                        
                     and dfront and drear are distances from the reference point to front and rear of the autonomous vehicle, respectively, as taught by Liu. Doing so would allow the system to determine a future time when the vehicles may collide (Liu: Par. 9; i.e., the specified future time can be a time when the host vehicle and the target vehicle are predicted to collide).
Trukhanovich further teaches for each of the distance subintervals, determine a fine bounding geometry for the autonomous vehicle (Trukhanovich: Par. 111; i.e., the electronic device 210 may be configured to generate the representation 410 by building a “bounding box” such that the bounding box bounds the surface area occupied by the vehicle 220 on the road segment 400);
and determine whether the fine bounding geometry for the actor intersects with the fine bounding geometry for the autonomous vehicle in any time subinterval and distance subinterval pair (Trukhanovich: Par. 150; i.e., in response to the segment line 650 intersecting with the X axis of the system of coordinates 750, if the intersection point of the segment line 650 with the X axis is within the bounding box 708, then it is indicative of a likelihood of a collision).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of motion planning based on lateral distances includes Xu et al. (U.S. Publication No. 2021/0261118), Li et al. (U.S. Publication No. 2019/0196485), Ando et al. (U.S. Publication No. 2017/0132930), and Gutmann et al. (U.S. Patent No. 11004000).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                         

/RUSSELL FREJD/Primary Examiner, Art Unit 3661